   Case: 4:19-cv-03129-HEA Doc. #: 1 Filed: 11/21/19 Page: 1 of 18 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                           EASTERN DISTRICT OF MISSOURI
                                EASTERN DIVISION

WILLIAM GUNN, Individually and on behalf
                                     )
of all others similarly situated,    )
                                     )
                  Plaintiffs,        )                 CLASS ACTION COMPLAINT
v.                                   )
                                     )
PROSPECTS DM, LLC                    )
                                     )                 Case No.: 4:19-cv-3129
&                                    )
                                     )
ICOT HEARING SYSTEMS, LLC d/b/a      )
LISTENCLEAR                          )
                                     )
&                                    )
                                     )
ICOT HOLDINGS, LLC                   )
                                     )
&                                    )
                                     )
JOHN DOE CORPORATIONS 1 THROUGH )
10, and OTHER JOHN DOE ENTITES 1     )
THROUGH 10, all whose true names are )
unknown.                             )                 JURY TRIAL DEMANDED
                                     )
                                     )
                  Defendant.         )


                       COMPAINT AND DEMAND FOR JURY TRIAL

       COMES NOW Plaintiff William Gunn, individually and on behalf of all others similarly

situated, and through undersigned counsel, and for his Complaint against Defendants, Prospects

DM, LLC, John Doe Corporations, Other John Doe Entities, ICOT Hearing Systems, LLC d/b/a

ListenClear, and ICOT Holdings, LLC, and for their violations under the Telephone Consumer

Protection Act, 47 U.S.C. § 227 et seq. (“TCPA”), states to the Court as follows:


                                        INTRODUCTION

       1.      The TCPA was enacted in response to widespread public outrage about the
   Case: 4:19-cv-03129-HEA Doc. #: 1 Filed: 11/21/19 Page: 2 of 18 PageID #: 2



proliferation of intrusive, nuisance telemarketing practices. Mims v. Arrow Fin. Servs., LLC, 132 S.

Ct. 740, 745 (2012).

        2.      Defendant ICOT Hearing Systems, LLC d/b/a ListenClear (“ListenClear”) is owned

and controlled by Defendant ICOT Holdings, LLC (“ICOT”).

        3.      Defendant ListenClear manufactures and sells hearing devices. Upon information and

belief, its marketing structure is based on offering a free thirty-day trial to individuals.

        4.      Defendant ListenClear and ICOT commissioned or otherwise encouraged Defendant

Prospects DM, LLC (“PDM”), and upon information and belief, numerous other corporations and

vendors, to make auto-dialed calls to individuals across the country.

        5.      Unfortunately, Defendants do not obtain prior express written consent to place these

autodialed telemarketing calls and, therefore, are in violation of the Telephone Consumer Protection

Act (“TCPA”), 47 U.S.C. § 227.

        6.      These autodialed calls placed by Defendants caused Plaintiff and class members to

suffer actual harm and legal injury. Plaintiff has suffered aggravation, invasion of privacy, nuisance

due to receiving such calls. Plaintiff and class members suffered from the diminished use, enjoyment,

utility, and value of their telephones as these calls interfered with their access to their cell phones.

        7.      The TCPA was enacted to protect consumers from unauthorized and unwanted

autodialed calls exactly like the ones alleged in this case. See Mims v. Arrow Fin Servs., LLC, 132 S.Ct.,

740, 745 (2012). Defendant placed these autodialed calls despite the fact that Plaintiffs never provided

Defendant with prior express written consent to receive them.

        8.      Senator Hollings, the TCPA’s sponsor described these autodialed calls as “the scourge

of modern civilization, they wake us up in the morning; they interrupt our dinner at night; they force

the sick and elderly out of bed; they hound us until we want to rip the telephone out of the wall.” 137

Cong. Rec. 30, 821 (1991).


                                                     2
   Case: 4:19-cv-03129-HEA Doc. #: 1 Filed: 11/21/19 Page: 3 of 18 PageID #: 3



        9.      By placing the autodialed calls at issue, Defendant has violated the privacy and

statutory rights of Plaintiff and caused him to suffer actual harm by subjecting him to the aggravation

that necessarily accompanies the receipt of such repeated and unauthorized autodialed calls.

        10.     Plaintiffs therefore seek an injunction requiring Defendant to stop using an autodialer

to place telemarketing calls to telephones, as well as an award of actual and statutory damages, together

with costs and reasonable attorneys’ fees.

                                              PARTIES

        11.     Plaintiff William Gunn (“Plaintiff”) is a resident of the State of Missouri.

        12.     Defendant PDM is a limited liability company organized in the state of California with

its mailing address at 603 Seagaze Drive, Suite 817, Oceanside, California 92054 that conducts business

throughout this state and throughout the country.

        13.     Defendant ListenClear is a limited liability company organized in the state of Georgia

with its headquarters located at 300 Bull St. Suite 200, Savannah, Georgia 31401 that conducts business

in this state and throughout the country.

        14.     Defendant ICOT is a limited liability company organized in the state of Georgia with

its headquarters located at 300 Bull Street, Suite 200, Savannah, Georgia 31401 that conducts business

in this state and throughout the country

        15.     Defendant ICOT has control over the conduct and actions of ListenClear.

        16.     Defendant ICOT, upon information and belief, controls ListenClear’s marketing

strategy, including its decision to employ unlawful telemarketing strategies.

        17.     Defendant ICOT is vicariously liable for ListenClear’s actions as they had agency over

determining marketing strategies, who received calls, and how these were limited.




                                                    3
   Case: 4:19-cv-03129-HEA Doc. #: 1 Filed: 11/21/19 Page: 4 of 18 PageID #: 4



        18.      Upon information and belief, Defendants John Doe Corporations 1 through 10 (the

“Corporate Defendants”) are corporations, the names and addresses of residence of which are

unknown.

        19.      Upon information and belief, Defendants Other Entity Defendants 1 through 10 (the

“Other Entity Defendants”) are other legal entities, the names of addresses of residences of which are

unknown.

                                       JURISDICTION AND VENUE

        20.      This Court has personal jurisdiction over Defendants because Defendants transact

business within this state, have made contracts within this state, and/or have committed tortious acts

within this state and otherwise have sufficient minimum contacts with the State of Missouri.

        21.      Venue is proper because a substantial part of the events, actions, and omissions of

Defendants, which give rise to the claims and subject Defendants to liability for this telemarking

campaign, occurred in this circuit.

        22.      Plaintiff is an individual located in St. Louis, Missouri.

        23.      This Court has personal jurisdiction over Defendants because they conduct business

in this Circuit and the events giving rise to this lawsuit occurred in and emanated from, in substantial

part, this Circuit.

                                            TCPA BACKGROUND


        24.      In 1991, Congress enacted the TCPA to regulate the explosive growth of the

telemarketing industry. In so doing, Congress recognized that “[u]nrestricted telemarketing…can be

an intrusive invasion of privacy[.]” Telephone Consumer Protection Act of 1991, Pub. L. No. 102-

243, § 2(5) (1991) (codified at 47 U.S.C. § 227).

        25.      Through the TCPA, Congress outlawed telemarketing via unsolicited automated or

pre-recorded telephone calls (“robocalls”), finding:
                                                     4
   Case: 4:19-cv-03129-HEA Doc. #: 1 Filed: 11/21/19 Page: 5 of 18 PageID #: 5



        Residential telephone subscribers consider automated or prerecorded telephone calls,

regardless of the content or the initiator of the message, to be a nuisance and an invasion of privacy.

                                                         ---

        Banning such automated or prerecorded telephone calls to the home, except when the

receiving party consents to receiving the call…is the only effective means of protecting telephone

consumers from this nuisance and privacy invasion. Id. § 2(10) and (12); see also Mims, 132 S. Ct. at

745.

                                  The TCPA imposes vicarious liability on

                              third-parties who do not physically dial the calls

        26.     Under the TCPA, a seller of a product or service may be vicariously liable for a third-

party marketer’s violations of Sections 227(b) and 227(c), even if the seller did not physically dial the

illegal call, and even if the seller did not directly control the marketer who did. In re Joint Pet. Filed by

Dish Network, LLC, FCC 13-54 ¶ 37, 2013 WL 193449 (May 9, 2013) (“FCC Ruling”).

        27.     A seller is liable under Sections 227(b) and (c) when it has authorized a telemarketer

to market its goods or services. Id. ¶ 47.

        28.     Additionally, a seller may be vicariously liable for violations of those provisions under

principles of apparent authority and ratification. Factors relevant to a finding of vicarious liability

include:

                a.       Whether “the seller allows the outside sales entity access to information and

        systems that normally would be within the seller’s exclusive control, including…access to

        detailed information regarding the nature and pricing of the seller’s products and services or

        to the seller’s customer information,”

                b.       Whether the outside sales entity can “enter consumer information into the

        seller’s sales or customer systems,”


                                                     5
   Case: 4:19-cv-03129-HEA Doc. #: 1 Filed: 11/21/19 Page: 6 of 18 PageID #: 6



               c.      Whether the outside sales entity has “the authority to use the seller’s trade

       name, trademark and service mark,”

               d.      Whether the “seller approved, wrote or reviewed the outside entity’s

       telemarketing scripts,” and

               e.      “Whether the seller knew (or reasonably should have known) that the

       telemarketer was violating the TCPA on the seller’s behalf and the seller failed to take effective

       steps within its power to force the telemarketer to cease that conduct.” Id. ¶ 46.

                                     FACTUAL ALLEGATIONS


       29.     Plaintiff is a “person” as defined by 47 U.S.C. § 153(39).

       30.     On or about March 2019, Plaintiff began receiving phone calls from telemarketing

representatives of PDM, Corporate Defendants, and Other Entity Defendants, all purportedly calling

on behalf of Defendants ICOT and ListenClear.

       31.     Defendant PDM, Corporate Defendants, and Other Entity Defendants called Plaintiff

in an attempt to sell or otherwise coerce Plaintiff into engaging with Defendant ListenClear, and by

extension, Defendant ICOT.

       32.     Plaintiff has never used ListenClear products, contracted with ListenClear, or

otherwise given ListenClear permission to contact him.

       33.     Plaintiff is the regular user and only individual assigned to the phone number 314-785-

1255 and was the recipient of Defendants’ phone calls to that number.

       34.     Plaintiffs caller ID identified the calls from Defendant as being initiated from

numerous phone numbers that appear to have been “spoofed,” or numbers that appear to be

legitimate phone numbers but are actually autodialed telemarketing calls from Defendants.

       35.     When Plaintiff answered these phone calls there was not a human salesperson on the

line, but rather an automated robotic voice.

                                                   6
   Case: 4:19-cv-03129-HEA Doc. #: 1 Filed: 11/21/19 Page: 7 of 18 PageID #: 7



        36.     Plaintiff has received at least one hundred and fifty (150) calls from Defendants in

which Plaintiff did not consent to receiving.

        37.     Upon information and belief, Plaintiff has received well in excess of one hundred and

fifty (150) calls, as to be determined in the discovery phase.

        38.     Plaintiff has not given written consent to receive telemarketing calls from, or on behalf

of, ICOT, ListenClear, or Corporate Defendants and Other Entity Defendants.

        39.     In fact, Plaintiff on several occasions demanded to be placed on the “Do Not Call”

list for PDM, Corporate Defendants and Other Entity Defendants, and by extension ListenClear, and

ICOT, yet these repeated demands were ignored.

        40.     Plaintiff repeatedly asked the agents/representatives of Defendants to stop calling

him. Plaintiff made very clear that he did not consent in any way to the phone calls being placed.

        41.     Plaintiff has had to constantly endure these phone calls throughout his workday as

they invaded upon his privacy and solitude.

        42.     As Plaintiff works in a school as a college advisor, he does not have the option of

simply ignoring any number he does not recognize. Plaintiff must answer these calls in case they are

the numbers of parents, administrators, or other school staff.

        43.     Upon information and belief, some or all of the calls the Defendants made to the

Plaintiff’s telephone number were made using an “automatic telephone dialing system” which has the

capacity to store and produce telephone numbers to be called, using a random or sequential number

generator or an artificial or prerecorded voice; and to dial such numbers as specified by 47 U.S.C. §

227(a)(1).

        44.     On several occasions, Plaintiff instructed Defendants’ agents/representatives to stop

calling his device.




                                                    7
   Case: 4:19-cv-03129-HEA Doc. #: 1 Filed: 11/21/19 Page: 8 of 18 PageID #: 8



        45.      Despite clearly and unequivocally revoking any consent Defendants may have believed

they had to call Plaintiff, Defendants continue to place automated calls to Plaintiff.

        46.      In fact, several of Defendants’ representatives acknowledged that per the Defendants’

internal communications, Plaintiff was supposed to have been placed on the internal Do Not Call List

within their “systems.”

        47.      Upon information and belief, Defendants’ “systems” include an auto-dialer system

and an internal Do Not Call List.

        48.      Upon information and belief, Defendants continued to call individuals placed on the

internal Do Not Call List despite consumer’s requests to be placed on such a list.

        49.      Each subsequent call Defendants made to Plaintiff’s telephone was knowing and

willful and done so without the express consent of Plaintiff.

        50.      Defendants intentionally harassed and abused Plaintiff on numerous occasions by

calling up to eight times in one day and calling multiple days in a row with such frequency as can

reasonably be expected to harass.

        51.      Upon information and belief, Defendants ICOT and ListenClear have engaged in a

business strategy that includes marketing through illegal telemarketing calls.

        52.      Upon information and belief, Defendants PDM, Corporate Defendants, and Other

Entity Defendants have a corporate policy to use an automatic telephone dialing system or a pre-

recorded or artificial voice to individuals just as they did to Plaintiff’s line in this case.

        53.      Upon information and belief, Defendant PDM’s, Corporate Defendants’, and Other

Entity Defendants’ corporate policies are structured so as to continue to call individuals like Plaintiff,

on behalf of other companies that seek to harass consumers, despite these individuals explaining to

all Defendants that they want the calls to cease.




                                                      8
   Case: 4:19-cv-03129-HEA Doc. #: 1 Filed: 11/21/19 Page: 9 of 18 PageID #: 9



        54.     Not a single call placed by Defendants to Plaintiff was placed for “emergency

purposes” as specified in 47 U.S.C. § 277(b)(1)(A).

        55.     Defendants willfully and knowingly violated the TCPA with respect to Plaintiff.

        56.     Each phone call placed by Defendants to the Plaintiff’s phone without consent caused

Plaintiff to suffer the injury of invasion of privacy and the intrusion upon his right of seclusion.

        57.     Each phone call placed by Defendants to the Plaintiff’s phone without consent caused

Plaintiff to suffer the injury of unnecessary expenditures to his time. For the calls Plaintiff answered,

the time spent on these calls was unnecessary as Plaintiff repeatedly asked for the calls to stop. Even

for unanswered calls, Plaintiff had to waste time silencing the call or waiting for the phone to stop

ringing and Plaintiff had to waste time to check his voicemail. This also impaired the usefulness of

Plaintiff’s phone, which is designed to inform the user of important and legitimate missed

communications.

        58.     Each phone call placed by Defendants to the Plaintiff’s phone without consent caused

Plaintiff to suffer the injury of occupation of his phone line by unwanted calls, making the phone

unavailable for legitimate callers or outgoing calls while the phone was ringing from Defendants’ calls.

        59.     Each phone call where a voice message was left by Defendants without the consent

of the Plaintiff occupied space in Plaintiff’s phone.

        60.     Every phone call placed by Defendants without express consent to Plaintiff’s phone

resulted in injury of trespass to Plaintiff’s chattel, namely his telephone.

        61.     As a result of the calls described above, Plaintiff was affected in a personal and

individualized way through stress, anxiety, nervousness, distress and aggravation.

        62.     ICOT officers and directors control ListenClear’s sales and marketing strategy,

including its decisions to solicit the unlawful use of autodialers.




                                                     9
 Case: 4:19-cv-03129-HEA Doc. #: 1 Filed: 11/21/19 Page: 10 of 18 PageID #: 10



       63.       Upon information and belief, ICOT and ListenClear arbitrarily share and allocate

funds amongst themselves.

       64.       ICOT has taken out, and paid for, insurance policies that list ListenClear as the insured.

       65.       ICOT and ListenClear have a unity of business interest and operate under the

ListenClear brand.

       66.       ListenClear has no separate interests or functions that exist outside of ICOT’s interests

and functions.

       67.       A corporation or other entity that contracts out its telephone marketing may be held

vicariously liable under federal common law principles of agency for violations of section 227(b) or

section 227(c) that are committed by third-party telemarketers.

       68.       ListenClear and ICOT are thus directly liable for PDM’s, Corporate Defendants’, and

Other Entity Defendants’ telemarketing calls because, upon information and belief, they actively

participated in the calls by allowing such an outside entity access to information and systems that

normally would be within the seller’s exclusive control by giving PDM, Corporate Defendants, and

Other Entity Defendants access to its calling systems.

       69.       ListenClear and ICOT maintain interim control over PDM, Corporate Defendants,

and Other Entity Defendants, as they hired these companies to perform tasks and dictated parameters

for potential prospects.

       70.       ListenClear and ICOT knew, or should have known, that PDM, Corporate

Defendants and Other Entity Defendants were violating the TCPA on its behalf and failed to take

effective steps within its power to force these companies to cease such conduct. ListenClear and ICOT

tacitly consented to such actions by not reasonably investigating or preventing such conduct.

                                       CLASS ALLEGATIONS

       71.       This action is brought as a class action. Plaintiff brings this action on behalf of himself


                                                    10
 Case: 4:19-cv-03129-HEA Doc. #: 1 Filed: 11/21/19 Page: 11 of 18 PageID #: 11



and on behalf of all other persons similarly situated pursuant to Rule 23 of the Federal Rules of Civil

Procedure.

        72.     The identities of all class members are readily ascertainable from the records of PDM,

Corporate Defendants, Other Entity Defendants, ICOT and ListenClear.

        73.     Excluded from the Plaintiff’s Class is PDM, Corporate Defendants, Other Entity

Defendants, ICOT, ListenClear, and all officers, members, partners, managers, directors, and

employees of PDM, Corporate Defendants, Other Entity Defendants, ICOT, and ListenClear, and all

of their respective immediate families, and legal counsel for all parties to this action and all members

of their immediate families.

        74.     There are questions of law and fact common to the Plaintiff’s Class, which common

issues predominate over any issues involving only individual class members. The principal issues are

whether PDM, Corporate Defendants, Other Entity Defendants, ICOT, and ListenClear’s

communications with the Plaintiff, such as the above stated claims, violate provisions of the TCPA

and Missouri Consumer Fraud and Deceptive Business Practices Act Chapter 407.

        75.     Plaintiff’s claims are typical of the class members, as all are based upon the same facts

and legal theories.

        76.     Plaintiff will fairly and adequately protect the interests of the Plaintiff’s Class defined

in this complaint. Plaintiff has retained counsel with experience in handling consumer lawsuits,

complex legal issues, and class actions, and neither the Plaintiff nor his attorneys have any interests,

which might cause them not to vigorously pursue this action.

        77.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

                      a.   Numerosity: Plaintiff is informed and believes, and on that basis alleges, that


                                                     11
Case: 4:19-cv-03129-HEA Doc. #: 1 Filed: 11/21/19 Page: 12 of 18 PageID #: 12



       the Plaintiff’s Class defined above is so numerous that joinder of all members would be

       impractical.

               b.     Common Questions Predominate: Common questions of law and fact exist

       as to all members of the Plaintiff’s Class and those questions predominate over any

       questions or issues involving only individual class members. The principal issues are

       whether PDM’s, Corporate Defendants’, and Other Entity Defendants’ communications

       with the Plaintiff, as directed by ICOT and ListenClear, such as in the above stated claims,

       violate provisions of the TCPA and Missouri Consumer Fraud and Deceptive Business

       Practices Act.

               c.     Typicality: Plaintiff’s claims are typical of the claims of the class members.

       Plaintiff and all members of Plaintiff’s Class defined in this complaint have claims arising

       out of the Defendants’ common uniform course of conduct complained of herein.

               d.     Adequacy: Plaintiff will fairly and adequately protect the interests of the class

       members insofar as Plaintiff has no interests that are adverse to the absent class members.

       Plaintiff is committed to vigorously litigating this matter. Plaintiff has also retained counsel

       experienced in handling consumer lawsuits, complex legal issues, and class actions. Neither

       the Plaintiff nor his counsel have any interests, which might cause them not to vigorously

       pursue the instant class action lawsuit.

               e.     Superiority: A class action is superior to the other available means for the fair

       and efficient adjudication of this controversy because individual joinder of all members

       would be impracticable. Class action treatment will permit a large number of similarly

       situated persons to prosecute their common claims in a single forum efficiently and without

       unnecessary duplication of effort and expense that individual actions would engender.

       Certification of a class under Rule 23(b)(l)(A) of the Federal Rules of Civil Procedure is


                                                  12
 Case: 4:19-cv-03129-HEA Doc. #: 1 Filed: 11/21/19 Page: 13 of 18 PageID #: 13



              appropriate because adjudications with respect to individual members create a risk of

              inconsistent or varying adjudication which could establish incompatible standards of

              conduct for Defendants who, upon information and belief, instigate the autodialed calling

              of non-consenting individuals throughout the United States of America and throughout

              Missouri.

        78.       Certification of a class under Rule 23(b)(2) of the Federal Rules of Civil Procedure is

also appropriate in that a determination that the above stated claims, violate provisions of the TCPA,

and is tantamount to declaratory relief and any monetary relief under the TPCA would be merely

incidental to that determination.

        79.       Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure is

also appropriate in that the questions of law and fact common to members of the Plaintiff’s Class

predominate over any questions affecting an individual member, and a class action is superior to other

available methods for the fair and efficient adjudication of the controversy.

        80.       Further, PDM, Corporate Defendants, Other Entity Defendants, ICOT, and

ListenClear have acted, or failed to act, on grounds generally applicable to the Rule (b)(l)(A) and (b)(2)

Class, thereby making appropriate final injunctive relief with respect to the Class as a whole.

        81.       Depending on the outcome of further investigation and discovery, Plaintiff may, at the

time of class certification motion, seek to certify one or more classes only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).

        82.       This cause of action is brought on behalf of Plaintiff and the members of a class.

        83.       The class consists of all persons whom Defendants’ records reflect resided in the State

of Missouri and who were called with an auto-dialed by PDM, Corporate Defendants, and Other

Entity Defendants, at the instruction of ICOT or ListenClear and (a) who had not given written

consent to be subjected to these calls; or (b) had explicitly revoked or made clear the lack of consent


                                                    13
 Case: 4:19-cv-03129-HEA Doc. #: 1 Filed: 11/21/19 Page: 14 of 18 PageID #: 14



to make such calls; and (c) the Plaintiff asserts that the phone calls described contained violations of

the TCPA and Missouri Consumer Fraud and Deceptive Business Practices Act for making autodialed

telemarking calls in which they had no authority or right to make to Plaintiff and all those in the Class.

                                                COUNT I

 VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT, 47 U.S.C. §
                           227 ET SEQ.

        84.     Plaintiff, individually and on behalf of all others similarly situated, incorporates by

reference all other paragraphs of this Complaint as if fully stated herein.

        85.     The foregoing acts and omissions of the Defendants constitute violations of the

TPCA, including but not limited to each of the above cited provisions of 47 U.S.C. § 227 et seq.

        86.     Defendants violated the TCPA by (a) initiating a telephone call using an automated

dialing system to Plaintiff’s telephone number assigned to him, or (b) by the fact that others caused

the initiation of those calls on its behalf. See C.F.R. 64.1200(a)(1)(iii); 47 U.S.C. § 227(b)(1).

        87.     The TCPA provides a private right of action, wherein a person may, if otherwise

permitted by the laws or rules of court of a state, bring in an appropriate court of that state:

                a.       An action based on a violation of this subsection or the regulations prescribed

        under this subsection to enjoin such violation.

                b.       An action to recover for actual monetary loss from such a violation, or to

        receive $500 in damages for each such violation, whichever is greater; or

                c.       Both such actions.

        88.     The Court, in its discretion, may treble the statutory damages if the violation was

knowing. 47 U.S.C. § 227.

        89.     The TCPA is a strict liability statute and Defendants are liable to Plaintiff, individually,

and on behalf of all others similarly situated, even if their actions were only negligent.



                                                     14
 Case: 4:19-cv-03129-HEA Doc. #: 1 Filed: 11/21/19 Page: 15 of 18 PageID #: 15



        90.     Defendants knew or should have known that: (a) Plaintiff had not given express

permission or invitation for Defendants or anyone else to initiate a telephone call using an automated

dialing system to Plaintiff’s telephone number to solicit advertisements about Defendants’ goods or

services.

        91.     If the Court finds that Defendants knowingly violated this subsection or the

regulations prescribed under this subsection, the Court may, in its discretion, increase the amount of

the award to an amount equal to not more than three times the amount available under subparagraph

(b) of this paragraph. 47 U.S.C. § 227(b)(3).

        92.     Plaintiff, and all others similarly situated, is also entitled to and do seek injunctive relief

prohibiting the Defendants’ violation of the TCPA in the future.

        WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

respectfully requests that the Court grant Plaintiff, and all others similarly situated, the following relief

against the Defendants:

                a.       Injunctive relief prohibiting such violations of the TCPA by the Defendant in

        the future;

                b.       As a result of the Defendants’ willful and/or knowing violations of 47 U.S.C.

        § 227, Plaintiff, and all others similarly situated, seek treble damages, as provided by statute,

        of up to $1,500 for each and every call that violated the TCPA;

                c.       As a result of Defendant’s violations of 47 U.S.C. § 227, Plaintiff, and all others

        similarly situated, seek $500 in statutory damages for each and every call that violated the

        TCPA;

                d.       A declaration that Defendants’ conduct violated the TCPA and that this action

        is just and proper;




                                                     15
 Case: 4:19-cv-03129-HEA Doc. #: 1 Filed: 11/21/19 Page: 16 of 18 PageID #: 16



                  e.      An award of costs and such further relief as the Court may deem just and

        proper;

                  f.      That this Court award pre-judgment and post-judgment interest at the

        statutory rate of 9%;

                  g.      That this Court award Plaintiff’s its attorney fees and all expenses incurred in

        preparing and prosecuting this claim; and

                  h.      Such other relief as this Court may deem just and proper.

                                               COUNT II

  VIOLATIONS OF MISSOURI CONSUMER FRAUD AND DECEPTIVE BUSINESS
                      PRACTICES ACT Chapter 407

        93.       Plaintiff, individually, and on behalf of all others similarly situated, incorporates by

reference the foregoing paragraphs of this Complaint as if fully set forth herein.

        94.       In accordance with Chapter 407, Plaintiff, and all others similarly situated, bring Count

II for Defendants’ unfair practice of making unsolicited and unlawful telephone calls while using an

automated dialing system to Plaintiff’s telephone number:

                All persons who, on or after four years prior to the filing of this action, were
        sent telephone messages by or on behalf of Defendants with respect to whom
        Defendants cannot provide evidence of prior express permission or invitation.

        95.       Defendants violated the unfairness predicate of the Act by engaging in an

unscrupulous business practice and by violating Missouri public policy, which public policy violations

in the aggregate caused substantial injury to Plaintiff.

        96.       Defendants’ misconduct caused damages to Plaintiff, including loss of the exclusive

use of his telephone, loss of time, and emotional distress.

        97.       Plaintiff routinely uses his telephone. Defendants’ actions prevented Plaintiff from

using his telephone during the time Defendants contacted Plaintiff’s telephone for Defendants’

unlawful purposes. Plaintiff lost valuable time receiving Defendants’ unlawful telephone calls.

                                                     16
 Case: 4:19-cv-03129-HEA Doc. #: 1 Filed: 11/21/19 Page: 17 of 18 PageID #: 17



                                          PRAYER FOR RELIEF


        WHEREFORE, Plaintiff, individually and on behalf of all others similarly situated,

respectfully requests that the Court grant Plaintiff, and all others similarly situated, the following relief

against the Defendants:


                a.       That this Court award judgment against Defendant in a total amount in excess

        of the $25,000 jurisdictional amount of this Court to be proven at trial;

                b.       That this Court award damages to Plaintiff, and all others similarly situated;

                c.       That this Court award treble damages to Plaintiff, and all others similarly

        situated, for knowing violations of the TCPA;

                d.       That this Court award punitive damages to Plaintiff, and all others similarly

        situated;

                e.       That this Court declare that Defendants’ conduct violated the TCPA and that

        this action is just and proper;

                f.       That this Court award Plaintiff, and all others similarly situated, damages and

        attorney fees for violation of The Missouri Consumer Fraud and Deceptive Business Practices

        Act Chapter 407;

                g.       That this Court award Plaintiff’s attorneys’ fees and costs;

                h.       That this Court award Plaintiff all expenses incurred in preparing and

        prosecuting these claims;

                i.       That this Court enter an injunction prohibiting Defendants from such

        violations of the TCPA by the Defendants in the future; and

                j.       Awarding such further relief as this Court may deem just and proper.




                                                     17
 Case: 4:19-cv-03129-HEA Doc. #: 1 Filed: 11/21/19 Page: 18 of 18 PageID #: 18



Dated: November 21, 2019
                                           Respectfully Submitted,


                                           HALVORSEN KLOTE

                                    By:    /s/ Samantha Orlowski
                                           Samantha J. Orlowski, #72058
                                           Joel S. Halvorsen, #67032
                                           680 Craig Road, Suite 104
                                           St. Louis, MO 63141
                                           P: (314) 451-1314
                                           F: (314) 787-4323
                                           sam@hklawstl.com
                                           joel@hklawstl.com
                                           Attorneys for Plaintiffs




                                      18
